                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



AMANDA EUTENEIER,
                                                                           No. 3:18-cv-01376-MO
               Plaintiff,
                                                                         OPINION AND ORDER
       v.

QUALITY LOAN SERVICE
CORPORATION OF WA,

               Defendants.



MOSMAN,J.,

       In my August 16, 2018, Order to Proceed In Forma Pauperis [11], Plaintiff was ordered

to complete the following actions within thitiy days: 1) prepare an original summons for each

defendant and submit it to the Clerk of Court for issuance; 2) provide the original and sufficient

service copies of the issued summons, the complaint, and any scheduling order for service upon

each defendant to the Clerk of Court for service; and 3) complete the U.S. Marshals Service

F01m 285 for each defendant and submit them to the Clerk of Court. The thirty-day deadline

was September 17, 2018. Plaintiff has not filed proof of service or summons, nor has Defendant

waived service.

       Therefore, per Local Rule 41-2(a), Plaintiff is ordered to respond to the Comi, in writing,

within fourteen days of the date of this order.

1 - ORDER TO SHOW CAUSE
       Plaintiffs response shall either provide the materials required in the August 16, 2018,

Order to Proceed In Forma Pauperis [I I] or notify the Court that Plaintiff will serve Defendants

pursuant to Fed. R. Civ. P. 4 without the aid of the U.S. Marshals Service. If no response is

filed, this case will be dismissed.


       DATED this     --1lJ_ day of May, 2019.

                                                            MICHAEL W. MOS~ N
                                                            Chief United States District Judge




2 - ORDER TO SHOW CAUSE
